Title: To George Washington from Joseph Carleton, 14 May 1781
From: Carleton, Joseph
To: Washington, George


                        
                            Sir
                            War Office May 14th 1781
                        
                        The Board have the honor to transmit your Excellency copy of a Letter from Major General Green of the 2d
                            Ultimo, enclosing the representations of the North and south Carolina Officers respecting their Uniforms, which they beg
                            leave to submit to your Excellencys decision, who have only the power of fixing the Uniform of the Army. I have the Honor
                            to be with the highest respect Your Excellencys Most Obedt Hble Servt
                        
                            Jos: Carleton Secy

                        
                    